Dore, J.
(dissenting). D. Bay Hall, president and director of both defendant and its subsidiary, while acting in his capacity as defendant’s president has in writing referred to “ our selling and service organization in the Eastern area ” and also our “ branch office in New York City ”. Gravely Eastern, the subsidiary served, is defendant’s representative in that area. In its application for telephone and electric service the subsidiary characterized itself as defendant’s Eastern Branch office. On numerous occasions the subsidiary used defendant’s property, an International truck, within the State of New York, on its own business and also used a gasoline courtesy card issued by defendant whenever it required gasoline or oil for the truck.
This case is not within the rule that mere stock ownership without more does not bring a parent company into a State so as to render it amenable to process. The subsidiary in question is one of nineteen subsidiary corporations owned by defendant. The facts sufficiently show that the subsidiary was defendant’s agent here and that defendant, the parent company, was doing business here through its agent.
*92Martin, P. J., Glennon, Cohn and Van Voobhis, JJ., concur in Per Curiam opinion; Dore, J., dissents in opinion.
Order reversed, with $20 costs and disbursements to the appellant, and the motion granted. [See post, p. 802.]